          Case 4:15-cr-00037-CDL-MSH Document 73 Filed 04/01/21 Page 1 of 1


‫ݬ‬GAM 35                       Report and Order Terminating Supervised Release
(Rev. 2/06)                           Prior to Original Expiration Date


                         UNITED STATES DISTRICT COURT
                                                   FOR THE

                                    MIDDLE DISTRICT OF GEORGIA


              UNITED STATES OF AMERICA

                         v.                               Crim. No.    4:15-CR-37-001

                 SAWAN S. SHAH


Sawan S. Shah was sentenced in the Middle District of Georgia by the Honorable Clay D. Land,
U.S. District Judge, on January 26, 2016. Shah was sentenced to 21 months imprisonment, followed
by a 3-year term of supervised release for the offense of Operation of an Unlicensed Money
Transmitting Business.

Sawan S. Shah has complied with the rules and regulations of supervised release, has met the criteria
for early termination as outlined in the Monograph 109 as approved by the Administrative Office of
the United States Courts, and is no longer in need of supervision.


                                                             Respectfully submitted,




                                                             Eugene L. Autry, II
                                                             U.S. Probation Officer

                                            ORDER OF COURT
Pursuant to the above report, it is ordered that the supervised releasee be discharged from supervision and that
the proceedings in the case be terminated.

       Dated this      1st         day of         April                 , 2021.




                                                            S/Clay D. Land
                                                            CLAY D. LAND
                                                            U.S. DISTRICT JUDGE
